                             Case 3:12-cv-00325-RCJ-CBC Document 338 Filed 10/16/19 Page 1 of 3



                         1    KAEMPFER CROWELL
                              Robert McCoy, No. 9121
                         2    1980 Festival Plaza Drive, Suite 650
                              Las Vegas, Nevada 89135
                         3    Telephone: (702) 792-7000
                              Facsimile: (702) 796-7181
                         4    Email: rmccoy@kcnvlaw.com

                         5    STROOCK & STROOCK & LAVAN LLP
                              Julia B. Strickland (Pro HacVice)
                         6    Stephen J. Newman (Pro Hac Vice)
                              Brian C. Frontino (Pro Hac Vice)
                         7    2029 Century Park East, Suite 1600
                              Los Angeles, California 90067
                         8    Telephone: (310) 556-5800
                              Facsimile: (310) 556-5959
                         9    Email: jstrickland@stroock.com
                              Email: snewman@stroock.com
                      10      Email: bfrontino@stroock.com

                      11      Attorneys for Defendant
                              Zappos.com, Inc.
                      12
                                                                UNITED STATES DISTRICT COURT
                      13                                             DISTRICT OF NEVADA

                      14      IN RE ZAPPOS SECURITY BREACH                      MDL: 2357
                              LITIGATION                                        Case No. 3:12-cv-00325-RCJ-VPC
                      15
                              -----------------------------------------------
                      16                                                         STIPULATION AND ORDER
                              This document relates to:                          REGARDING EMAIL NOTICE TO
                      17                                                         PROPOSED SETTLEMENT CLASS
                                                  ALL ACTIONS
                      18

                      19                       WHEREAS, on September 19, 2019, the Court entered its Order preliminarily

                      20      approving a proposed class action settlement and directing notice to the proposed settlement

                      21      class; and

                      22                       WHEREAS, on October 7, 2019, the Court entered an Order directing email

                      23      notice to the settlement class on October 15 and 16, 2019 (ECF No. 337); and

                      24
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135       2443949_1 17189.2                                                                  Page 1 of 3
                             Case 3:12-cv-00325-RCJ-CBC Document 338 Filed 10/16/19 Page 2 of 3



                         1                    WHEREAS, the settlement administrator has commenced email notice pursuant

                         2    to the Court’s October 7 Order; and

                         3                    WHEREAS, the settlement administrator now advises and recommends that, to

                         4    prevent class notice from being blocked by internet service providers or corporate anti-spam

                         5    filters, a reduced size of email distribution groups be employed, and that the distribution be

                         6    spread over a longer timeframe; and

                         7                    WHEREAS, the settlement administrator believes that email notice distribution

                         8    probably can be completed by Saturday, October 19, 2019, but that it may be necessary for some

                         9    notices to be distributed on Sunday, October 20, 2019, and Monday, October 21, 2019; and

                      10                      WHEREAS, proposed settlement class members receiving their notices on

                      11      October 21, 2019, will still have 39 days to object or opt out of the settlement before the

                      12      November 29, 2019 deadline; and

                      13                      WHEREAS, appellate case law confirms that notice of 30 days or more complies

                      14      with Federal Rule of Civil Procedure 23 and due process. See e.g., In re Transpacific Passenger

                      15      Air Transportation Antitrust Litigation, 701 Fed. App’x 554, 555 (9th Cir. 2017) (settlement

                      16      provided sufficient notice to class members under Federal Rule of Civil Procedure 23 where

                      17      class members were notified of the opportunity to opt out or object to the settlement no later than

                      18      35 days before the final fairness hearing); Torrisi v. Tucson Elec. Power Co., 8 F.3d 1370, 1375

                      19      (9th Cir. 1993) (holding that timing of notice satisfied due process and Federal Rule of Civil

                      20      Procedure 23 where notice was mailed 31 days before the deadline for written objections and 45

                      21      days before final approval hearing).

                      22                      The parties stipulate and agree as follows:

                      23                      1.      Email notice to the proposed settlement class shall be completed by

                      24      October 21, 2019; and
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135       2443949_1 17189.2                                                                        Page 2 of 3
                             Case 3:12-cv-00325-RCJ-CBC Document 338 Filed 10/16/19 Page 3 of 3



                         1                    2.     The settlement administrator shall organize the class notices into

                         2    distribution groups as may be necessary to ensure proper delivery.

                         3    O’MARA LAW FIRM, P.C.                             KAEMPFER CROWELL

                         4
                              By /s/ David C. O’Mara                            By /s/ Robert McCoy
                         5      David C. O’Mara, No. 8599                         Robert McCoy, No. 9121
                                311 East Liberty Street                           1980 Festival Plaza Drive, Suite 650
                         6      Reno, Nevadad 89501                               Las Vegas, Nevada 89135

                         7    BARNOW AND ASSOCIATES, P.C.                       STROOK & STROOK & LAVAN LLP
                              Ben Barnow (pro hac vice)                         Julia B. Strickland (Pro Hac Vice)
                         8    One North LaSalle Street, Suite 4600              Stephen J. Newman (Pro Hac Vice)
                              Chicago, IL 60602                                 Brian C. Frontino (Pro Hac Vice)
                         9                                                      2029 Century Park East, Suite 1600
                              THE COFFMAN LAW FIRM                              Los Angeles, California 90067
                      10      Richard L. Coffman (pro hac vice)
                              First City Building                               Attorneys for Defendant Zappos.com, Inc.
                      11      505 Orleans Street, Fifth Floor
                              Beaumont, TX 77701
                      12
                              FINKELSTEIN, BLANKINSHIP,
                      13      FREI-PEARSON & GARBER, LLP
                              Jeremiah Frei-Pearson (pro hac vice)
                      14      445 Hamilton Avenue, Suite 605
                              White Plains, New York 10601
                      15
                              GLANCY PRONGAY & MURRAY LLP
                      16      Marc L. Godino (pro hac vice)
                              1925 Century Park East, Suite 2100
                      17      Los Angeles, California 90067

                      18      Attorneys for Plaintiffs

                      19                                                   ORDER

                      20                      IT IS SO ORDERED.

                      21
                                                                           ROBERT C. JONES
                      22                                                   United States District Judge

                      23                                                   Dated:___________________________________

                      24
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135       2443949_1 17189.2                                                                           Page 3 of 3
